[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this case the attorneys for the administrator of the Estate of Elizabeth Turk and the administrator have appealed the decision of the probate judge which reduced the fees the attorneys charged, as well as those charged by the administrator.
The attorneys charged $25,595.13 and $443.13 in disbursements. The court awarded them a grand total of $15,500.00 for services and $443.13 for disbursements.
The administrator charged a total of $12,500.00 for his services and the court awarded him $5,000.00.
Both the attorneys and the administrator presented itemized bills setting forth hours which they spent performing their duties. The hourly rates set forth in the attorneys' bill were extremely reasonable ranging from $100.00-$165.00 an hour. The difficulties which counsel encountered in settling this estate appeared to the court to have been unusual and to warrant the time spent and the fees charged. Consequently, the court will find that the attorneys' fees as billed of $25,595.00 plus $443.00 in disbursements are reasonable and should be paid out of the estate.
As far as the administrator is concerned there are some CT Page 8768 questions about the amount of time he alleges to have spent particularly in checking the house and driving down from his home on the borderline of Shelton and Monroe. It would appear that it only takes about 20 minutes to a half hour to drive the distance between his home and the house off Stratfield Road in Fairfield. When all he did was to check the mail at the house and look around, it is hard to find how he could spend three hours in travel and mail checking. It would appear that only two hours would be sufficient, an hour for travel and hour to do the checking. Consequently, the court has deducted some $60.00 that is one hour each from all of the times he went to check the house. An additional $21.00 from the times he went to cut the grass or inspect the furnace so that the total hours the court finds was spent in the performance of his duties was 434 hours rather than 515. Again the hourly rate of $25.00 seems excessive given the fact that his present job rate is only $10.00 an hour, and at the time he was either going to school and not working so he was not losing any wages.
However, its clear that the administrator put in a lot of time and seemed extremely concerned about having the house in good shape ready to be sold. According to the attorney who testified he was also a big help in settling the Varga claims. Consequently, on that bases the court will find that $15.00 an hour is a reasonable fee, and therefore finds that the total amount to be awarded for his services is $6510.00.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE